EXHIBIT 32.1CERTIFICATION PURSUANT TO18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TOSECTION -OXLEY ACT OF 2002I, Ira Morris, hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) the Quarterly Report on Form 10-Q/A of Black Stallion Oil & Gas Inc. for the period ended September 30, 2015 (the "Report") fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and(2) the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Black Stallion Oil & Gas Inc. Black Stallion Oil & Gas Inc.Dated: May 18, 2016By:/s/ Ira MorrisIra MorrisPresident, Secretary, Treasurer and Director(Principal Executive Officer, Principal Financial Officer andPrincipal Accounting Officer) A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signature that appears in typed form within the electronic version of this written statement required by Section 906, has been provided to Black Stallion Oil & Gas Inc. and will be retained by Black Stallion Oil & Gas Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
